FILED
                            NOT FOR PUBLICATION                             OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50541

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01654-JM

  v.
                                                 MEMORANDUM*
JAVIER MORENO-MENDOZA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Javier Moreno-Mendoza appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Moreno-Mendoza contends that the district court abused its discretion by

failing to depart or vary downward from the advisory Guidelines range on the basis

of his cultural assimilation. Our review of this claim is limited to determining

whether the court imposed a substantively reasonable sentence. See United States

v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th Cir. 2012). The district court did not

abuse its discretion in imposing Moreno-Mendoza’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence at the low end of the Guidelines

range is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Moreno-Mendoza’s

extensive immigration history. See id.

      AFFIRMED.




                                          2                                    13-50541